                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MATTHEW BAHR on behalf of himself and all            )
others similarly situated,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:19-mc-00027-TWP-TAB
                                                     )
STATE COLLECTION SERVICE, INC.,                      )
                                                     )
                              Defendant.             )

               ORDER ADOPTING REPORT AND RECOMMENDATION
       The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s Motion to

Transfer or Quash. The parties were afforded due opportunity pursuant to statute and the rules of

this Court to file objections; none were filed. The Court, having considered the Magistrate Judge’s

Report and Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.

This miscellaneous case is now closed.


       Date: 5/9/2019
Distribution:

Stacy M. Bardo
BARDO LAW, P.C.
22 West Waashington Street, Suite 1500
Chicago, IL 60602

Robert W. Harrer
CHICAGO CONSUMER LAW CENTERS, P.C.
111 West Washington Street
Suite 1360
Chicago, IL 60602

Patrick D. Newman
BASSFORD REMELE, P.A.
pnewman@bassford.com

Bryan Paul Thompson
CHICAGO CONSUMER LAW CENTER, P.C.
bryan.thompson@cclc-law.com
